OPINION OF THE COURT
PER CURIAM.
The State appeals from the decision of the trial court to credit the appellee with the time he served in an alcohol treatment facility against the mandatory jail sentence required by Chapter 316.193.
At the time the case was heard by the trial court, treatment in an alcohol treatment facility could not be considered incarceration as *52required by 4316.1934(4)(b) of the Florida Statutes. State v Self, 504 So.2d 810 (Fla. 2d DCA 1987)*.
Therefore this cause is reversed and remanded for resentencing by the trial court.

Chapter 316.193(6)(d) was amended in 1989 to allow the trial court to mandate alcohol treatment in a facility in lieu of jail, and to require the Court to credit a defendant with time served for such a placement.